Citation Nr: 1502536	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a disability manifested by dizziness and right ear pain.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to February 1968, including in the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.     

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In his substantive appeal, the Veteran contends that he is suffering from left ear hearing loss as a result of his military service.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated this claim.  As a result, the Board does not have jurisdiction on the issue of left ear hearing loss and it is referred to the AOJ for adjudication.

The issues of entitlement to service connection for a back disability, right ear hearing loss, and for a disability manifested by dizziness and right ear pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, his tinnitus is related to service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for tinnitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board finds that service connection for tinnitus is warranted.  At the outset, the Board notes that an August 2009 progress note by Dr. Fuller diagnosed the Veteran with tinnitus.  As such, the first requirement, which is the existence of a current disability, is met.  The Veteran's service treatment records (STRs) reveal that in January 1967, it was noted that he had ringing in the ears.  As such, in-service occurrence of an injury or event is also met.

With regard to the question of whether the Veteran's tinnitus is related to the noted ringing during service, a December 2008 VA audio examination noted that the Veteran reported that he has never experienced tinnitus.  As such, the examiner did not provide an opinion with regard to tinnitus.  An April 2009 audiogram from East Alabama Ear and Nose did not indicate whether the Veteran had tinnitus.  An April 2009 note from Dr. Blythe indicated that the Veteran complained of ringing in the ears; however, no etiology was noted.  

As indicated before, an August 2009 progress note from Dr. Fuller noted that the Veteran had tinnitus which began in service.

In his September 2009 substantive appeal, the Veteran stated that he never told the December 2008 VA examiner that he had never experienced tinnitus.  On the contrary, the Veteran stated that he complained about ringing in his ears while in service.  He also stated that he has experienced ringing in his ears continuously since his discharge from service.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Applying this case law to the facts of this case, the Board finds that the December 2008 VA audio examination is inadequate and, thus, without any probative value on the issue of whether the Veteran's tinnitus is related to active service.  This examination is inadequate because it is based on an inaccurate factual statement.  A review of the record evidence clearly shows that the Veteran complained about ringing in the ear in November 2007.  The Veteran's in-service treatment records also indicate complaints of ringing in the ears.  Therefore, the December 2008 VA examiner's statement that the Veteran never experienced tinnitus is not accurate.

The Board notes in this regard that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

See 67 Fed. Reg. 59033 -01 (Sept. 19, 2002).  Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran has reported credibly the onset of recurrent tinnitus in service.  Regardless of the etiology of the Veteran's tinnitus, the Veteran has provided competent and credible evidence that his tinnitus began in service.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he incurred a back disability, right ear hearing loss, and a disability manifested by dizziness and right ear pain during service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

Back Disability

With regard to the claim of service connection for a back disability, the Veteran contends that, while in service, he worked on generators which required him to bend over and pick up heavy tools and equipment to make necessary repairs.  He also contends that, while serving in Vietnam, he was tasked as a truck driver and the roads in Vietnam were unpaved and rough so he was bounced around in the truck cab while he was driving due to the poor road conditions.  As a result, the Veteran further contends that his back was sore and painful constantly during service. 

At the outset, the Board notes that the Veteran's DD-214 indicates that his military occupational specialty (MOS) was listed as power plant operator/mechanic.  The DD-214 also confirms his Vietnam service.  As such, the Board finds the Veteran's in-service back injury allegations to be credible.

The Veteran's STRs are silent as to a complaint, diagnosis, or treatment for a back problem while in service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

A January 1986 note from Lanier Memorial Hospital diagnosed the Veteran with acute lumbosacral strain with some cervical muscle spasms after lifting motor oil at work.  

A January 1986 x-ray report by Dr. Collins revealed normal CT scan of the lumbar spine.  

A September 2000 radiology note from East Alabama Medical Center noted that there was no acute abnormality in the lumbar spine.  Mild low lumbar degenerative changes were noted.  There was mild posterior disc space narrowing at L4-5 and L5-S1.    

A January 2007 note from the Alabama VA Medical Center (VAMC) revealed degenerative joint disease and chronic low back pain.  

A May 2007 examination of the lumbosacral spine revealed normal lumbar lordosis and mild lumbar instability.  Mild spondylosis of the lumbar spine was noted with small marginal spurs from L3-L5.  There were mild degenerative facet joints L5-S1 bilaterally.  Sacroiliac joints were within normal limits bilaterally.  

In a May 2008 statement, the Veteran stated that he is now using a cane and asked to have access to handicapped parking.  The record indicates that the Veteran has been approved to have handicapped parking access.   

In an undated statement, the Veteran's cousin stated that the Veteran had complained of back problems while he was in service as a result of driving for many miles over pot holes and other tough terrain.  In another undated statement, the Veteran's wife indicated that the Veteran had back problems in service as a result of driving.

A March 2009 statement from the neighbor of the Veteran's wife's indicates that the Veteran was having back pain as a result of driving a truck on the roads where he was on duty. 

A January 2010 electromyography report revealed evidence of a mild chronic/previous right L5 radiculopathy, and evidence of a mild sub-acute chronic left S1 radiculopathy.

In an August 2010 statement, the Veteran again noted that he developed back pain as a result of driving over rough terrain in Vietnam for a period of one year.  He indicated that he has very poor circulation in both legs and severe leg and muscle cramps.  He added that he could not stand or walk for a long period of time and he has to use a cane for support when he is walking.

When VA receives a complete or substantially complete application for benefits, VA is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claims, to include relevant records from Federal and private sources.  38 U.S.C.A. §§ 5103A(b), (c) (West 2014); 38 C.F.R. §§ 3.159(c)(1)-(3) (2014).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board notes that the Veteran has a diagnosis of mild lumbar spondylosis, mild lumbar instability, and mild degenerative facet joints.  Furthermore, competent and credible lay statements by the Veteran and other individuals establish that the Veteran had back problems since service as a result of his duties therein.  Therefore, a remand is necessary to provide the Veteran with a VA examination to clarify all the potential diagnoses of his back and decide on the etiology.  Id.

Right Ear Hearing Loss

With regard to the claim of service connection for right ear hearing loss, the Veteran contends that his right ear hearing loss was aggravated by service.  The Veteran's January 1966 pre-induction examination notes that he has been diagnosed with right ear sensorineural hearing loss.  His February 1968 separation examination, however, revealed normal hearing in the right ear, although in his February 1968 report of medical history, the Veteran complained of hearing loss.  

A December 2008 VA audio examination revealed a moderately severe sloping to profound sensorineural hearing loss for the right ear.  The examiner noted that the Veteran's pre-induction physical, dated January 1966, showed a significant disabling hearing loss in both ears.  The examiner further stated that the Veteran's separation physical dated February 1968 is deemed unreliable because of the normal hearing thresholds shown.  The examiner also indicated that because of the previously reported sensorineural hearing loss, which do not improve, the results were deemed unreliable.  

The examiner noted that the Veteran reported as having been exposed to small arms fire, heavy artillery, mortars, grenades, airplane engines, tanks, and trucks.  The examiner concluded that because the Veteran's pre-induction physical showed a disabling hearing loss in both ears, the Veteran's current bilateral hearing loss was less likely than not related to or caused by his military noise exposure.  

An April 2009 audiogram from East Alabama Ear and Nose showed that the Veteran had bilateral hearing loss, although there was no opinion with regard to the etiology.  

An April 2009 examination by Dr. Blythe diagnosed the Veteran with profound high frequency hearing loss in the right ear, and severe high frequency hearing loss in the left ear.  Dr. Blythe indicated that he did not have the Veteran's pre-entry audiogram and stated that it was very difficult to determine exactly how much of this was contributed by his military work.  He added that he could certainly say that the loud noises almost certainly worsened his hearing.  He also said that the encephalitis has almost certainly worsened the Veteran's hearing, which occurred in the military.  Unlike the December 2008 VA examiner, Dr. Blythe stated that he suspected that actually, the erroneous test was the Veteran's entrance examination, not separation examination.  

The Board notes that a Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  The plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based.  Jones v. Shinseki, 24 Vet. App. 40, 45 (2010). 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Aggravation of a pre-existing injury or disease will not be conceded, however, where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In deciding whether a condition preexisted service, the Board must consider the Veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Board notes that a remand is necessary to decide whether the Veteran's right ear hearing loss is related to service due to the conflicting medical evidence.  First, while the December 2008 VA examiner stated that the Veteran's entrance examination showed hearing loss and his separation examination was erroneous, the April 2009 examination by Dr. Blythe indicates that the opposite is true.  Furthermore, even though the December 2008 VA examiner indicates that the Veteran's right ear hearing loss pre-existed service, the examiner does not provide an opinion as to whether the Veteran's right ear hearing loss was aggravated by service.  As such, a remand is necessary to clarify whether the Veteran's right ear hearing loss pre-existed service, and if so, whether it was aggravated by service.


Dizziness and Right Ear Pain

Finally, with regard to the claim of service connection for a disability manifested by dizziness and right ear pain, the Veteran contends that he has never been examined for these conditions, and that he has had these conditions since service.  

A September 1967 note in the Veteran's STRs indicates that he was seen for pain in the right ear and dizziness during service.  In his February 1968 report of medical history, Veteran complained of dizziness and ear trouble.  

A February 2006 note from Dr. Fuller indicated that the Veteran has had a few episodes of dizziness.  An August 2009 note from Dr. Fuller indicates that the Veteran has been treated by East Alabama Family Practice for vertigo and associated problems since February 2006, and that his has been an ongoing problem since he was in the service.  Dr. Fuller added that more than likely, his time in the service exacerbated his medical condition.   

The Board notes that the Veteran has complained of dizziness and ear pain while in service, his complaints and treatment continued following service, and because the issues of hearing loss, ear pain, and dizziness are inextricably intertwined, a remand is necessary to provide the Veteran with an examination to determine the nature and etiology of his dizziness and right ear pain.  See McLendon, 20 Vet. App. at 79; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a back disability, right ear hearing loss, or for a disability manifested by dizziness and right ear pain since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a back disability, if diagnosed, was caused or aggravated (permanently worsened) by active service or any incident of service, to include the Veteran's assertions that his back disability is a result of driving trucks on unpaved roads in Vietnam and working on generators which required him to lift heavy objects.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his right ear hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should state whether the Veteran has a right ear hearing loss disability for VA purposes.  

If the Veteran has a right ear hearing disability for VA purposes, then the examiner should answer the following:

(a) Did the Veteran's right ear hearing loss disability clearly and unmistakably pre-exist his service?

(b) If so, was the Veteran's right ear hearing loss disability clearly and unmistakably aggravated (permanently worsened) by service?

If the examiner concludes that the Veteran's right ear hearing loss disability did not clearly and unmistakably pre-exist service, then he or she should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the right ear hearing loss disability was caused or aggravated (permanently worsened) by active service or any incident of service, to include the Veteran's assertions of exposure to loud noises in service.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner finally should attempt to reconcile, if possible, the findings of the December 2008 examiner, who concluded that the Veteran's exit exam was erroneous, with the findings of Dr. Blythe in April 2009, who indicated that the Veteran's entrance examination showing hearing loss must be erroneous.  

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of a disability manifested by dizziness and right ear pain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should state whether the Veteran experiences any current disability due to dizziness and right ear pain.  If this disability is present, then the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by dizziness and right ear pain was caused or aggravated (permanently worsened) by the Veteran's active service or any incident of service, to include his assertions of exposure to loud noises in service and his complaints of dizziness and ear pain during service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


